DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 14-18 in the reply filed on February 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Additionally, Applicant explicitly agrees with the determination that Groups I and II are distinct inventions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6, and 14-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Segall (US Patent No 8,677,698).



Referring to claim 2:  Segall teaches all the limitations of claim 1 as noted above. Additionally, Segall teaches further comprising another frame member (item 26) coupled with 8 the at least one frame member.

Referring to claim 3:  Segall teaches all the limitations of claim 1 as noted above.  Additionally, Segall teaches further comprising another base member (item 16), wherein the at 10 least one frame member is coupled with the another base member (figure 2).

Referring to claim 4:  Segall teaches all the limitations of claim 3 as noted above.  Additionally, Segall teaches wherein the another base member is coupled with the at 12 least one base member (figure 2).

Referring to claim 6:  Segall teaches all the limitations of claim 1 as noted above.  Additionally, Segall teaches another cover (item 12 figure 2) coupled with the at 16 least one frame member.

Referring to claim 14:  Segall teaches providing a base member (item 16);  9 coupling a frame member (item 40) with the base member; and  10 coupling a cover (item 12) with the frame member.

Referring to claim 15:  Segall teaches all the limitations of claim 14 as noted above.  Additionally, Segall teaches coupling another frame member (item 26, figure 2) with 12 the frame member.

Referring to claim 16:  Segall teaches all the limitations of claim 14 as noted above.  Additionally, Segall teaches coupling another base member with 14 the frame member (figure 2).

Referring to claim 17:  Segall teaches all the limitations of claim 16 as noted above.  Additionally, Segall teaches coupling the another base member 16 with the base member (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 7, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall.


	It would have been obvious to one of ordinary skill in the art to recognize that Segall would intend that the structure be coupled to ground when being leveled in order to provide a stable surface to support the structure.

Referring to claim 7:  Segall teaches all the limitations of claim 1 as noted above.  Segall does not specifically teach the at least one cover comprises a first surface 18 with a brick texture, stacked stone texture, or wood texture.  However, Segall teaches choosing an exterior to appropriately simulate desired indigenous environment (col 3, lines 52-54).
	It would have been obvious to one of ordinary skill to create the device taught by Segall with any desired outer appearance as indicated by Segall in order to blend with the surroundings.  It would have been obvious to choose brick, stone or wood in order to match surrounding buildings.

Referring to claim 18:  Segall teaches all the limitations of claim 14 as noted above.  Segall does not specifically teach further comprising coupling the base member with 18 ground.  However, Segall teaches placing and leveling the panels (col 5, lines 19-24).
	It would have been obvious to one of ordinary skill in the art to recognize that Segall would intend that the structure be coupled to ground when being leveled in order to provide a stable surface to support the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635